                 IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                           SOUTHERN DIVISION
                      Civil Action No. 7:14-cv-00209-FL

JENNIFER C. STRINGFIELD,                )
         Plaintiff,                     )
                                        )     ORDER
vs.                                     )
                                        )
ANDREW M. SAUL,                         )
Commissioner of                         )
Social Security,                        )
             Defendant.                 )
                                        )


      Plaintiff’s counsel filed a motion for approval of attorney’s fees under section

206(b) of the Social Security Act, 42 U.S.C. § 406(b), in the amount of $15,483.38

Attorney’s fees under section 206(b) are paid from past-due benefits awarded to a

successful claimant. 42 U.S.C. § 406(b). Plaintiff has previously been awarded

attorney’s fees under the Equal Access to Justice Act (EAJA), 28 U.S.C. § 2412, in

the amount of $5,750.00 (ECF No. 31).

      Defendant filed a response, stating that under Gisbrecht v. Barnhart, 535

U.S. 789 (2002), it is the duty of the Court to determine a reasonable fee.
      It is ORDERED that Plaintiff’s counsel be awarded fees under 42 U.S.C. §

406(b) in the amount of $15,483.38, and refund to Plaintiff the smaller award

between this amount and the EAJA award.

      SO ORDERED, this 26th day of August, 2019.



                                ____________________________
                                LOUISE W. FLANAGAN
                                United States District Judge
